Citation Nr: 1440511	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-44 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to July 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which denied service connection for diabetes mellitus, to include as due to herbicide exposure.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During service, the Veteran served on board the USS Reaper (MSO-467).  

2.  There is no credible indication that during the Veteran's active service he had duty or visitation in the Republic of Vietnam. 

3.  Type II diabetes mellitus is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicides that include Agent Orange. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met, nor may service incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The Board finds that VA's duty to notify the Veteran has been met.  The RO provided the appellant a pre-rating notice by letter dated October 2005.  Additional duty-to-assist letters were sent to the Veteran in March 2006 and July 2007 before the claim was reconsidered in February 2009.  The notice letters complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection, including how to substantiate a claim of service connection based on a presumption of Vietnam service.  The letters identified the relative duties of VA and the claimant to obtain evidence.  Moreover, the letters also provided the Veteran with notice of all five elements of a service connection claim including the assignment of disability ratings and effective dates for all service-connected disabilities.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran has also been met. Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board acknowledges that no VA medical examination or medical opinion has been obtained with respect to the claim.  The VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has a current diagnosis of diabetes mellitus.  However, there is no evidence that the Veteran experienced symptoms of this disease while he was in active service.  Although the Veteran has alleged that he was exposed to Agent Orange during active service, which he contends caused his disability, as discussed below, the competent and credible evidence of record does not establish that the Veteran was exposed to Agent Orange.  Given the foregoing, examinations, and etiological opinions, need not be obtained. McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159(c) (4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board notes that diabetes mellitus is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including Type 2 diabetes shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d), (e); 3.309(e).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6) (iii). 

"Service in the Republic of Vietnam includes service in the waters offshore and service on other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6) (iii).  In the absence, however, of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2013), or service in the inland waterways of Vietnam ("brown water service").  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

According to the VA Compensation and Pension (C&P) Service, open deep-water coastal harbors, "such as those at Da Nang, Cam Ranh Bay, and Vung Tau" are part of the offshore blue water of Vietnam and not part of its inland waterway system.  December 2008 C&P Bulletin.  "Inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  Id.  C&P Service provided a list of ships that have confirmed brown water service in a January 2010 Bulletin.  If a Veteran's service aboard one of the ships listed can be confirmed through military records during the time frames specified, "then exposure to herbicide agents can be presumed without further development." January 2010 C&P Bulletin.  The list was updated in May 2010 based on evidence documenting inland waterway travel, shore/pier docking, or close coastal offshore operations with small boats and/or crew members going ashore.  May 2010 C&P Bulletin.  A Veteran who served aboard a ship while it was operating temporarily on Vietnam's inland waterways did not need to leave the ship in order for VA to concede Agent Orange herbicide exposure.  Id.  A Veteran, however, who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore in order for VA to concede Agent Orange exposure.  Id.   

The USS Reaper (MSO 467) is not among any of the vessels identified in the C&P provided list of ships that have confirmed brown water service.  (http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp) 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Exposure to Agent Orange

The Veteran contends that he suffers from diabetes mellitus as a result of exposure to Agent Orange during service.  In this case, the Veteran served on a ship off the coast of Vietnam.  There is no indication in the evidence of record that his ship ever docked or that he ever stepped foot in the Republic of Vietnam.  A review of his personnel records is absent for any service in the Republic of Vietnam.  Rather, it merely shows service on the USS Reaper.  Information on the USS Reaper's history showed that the ship conducted coastal surveillance operations in the coastal waters of the Republic of Vietnam (RVN) from August through September 1968; she was continuously underway except for anchoring briefly in Qui Nhon Harbor three times for seven hours or less.  The records do not reveal that the USS Reaper anchored or moored in any other port in RVN, or that any personnel went ashore.  In addition the deck logs do not reveal any operations in the rivers of the RVN. 

In an April 2009 written statement the Veteran wrote that. "On one instance I was allowed to stay overnight in one of the barracks at Vung Tau . . . ."  His personnel records, however, and ship's history do not indicate that the Veteran stepped foot in the Republic of Vietnam or served in the inland waterways of Vietnam.  

In June 2014 the Veteran testified at a Travel Board hearing.  He reported being diagnosed as having diabetes approximately 22 to 24 years prior (or at least 2 years after service).  In addition, when asked by his representative whether he asserted that his exposure to Agent Orange caused his diabetes; he answered, "Yes sir."  When asked whether he asserted that he was in-country in Vietnam; he answered, "No."  His representative then restated his question asking him whether he was stationed in Vietnam; he answered, "No.  In Vietnam?  No." (Transcript p.4)

He testified that he served on board the USS Reaper, MSO 467 that operated in inland waterways.  He indicated that from April to July 1968, the ship was in the Saigon River, and then from September to November 1968, the ship was in the Vung Thai and the Que Han River.  He reported that the ship remained in the waters off Vietnam from April 1968 until early November 1968.  He stated that there were

[t]imes that we will go, we don't really go inside the mouth of the river, but in the, there's certain area that the minesweepers are not supposed to go, but we will go into the mouth of the river, I will say about, the most is half a mile in, and then, because we are ready to move out, just in case, I remember several times we were in there, there's some action, you got, just like, at night, we would be traversing, probably a mile from the shore, or less than that, and then you know, just like a fire, Fourth of July, and then we will, what we will then do is move out. 

Analysis

First, the Veteran's statements regarding going on shore were internally inconsistent, and were inconsistent with other evidence of record.  In the April 2009 written statement, the Veteran noted that, "On one instance I was allowed to stay overnight in one of the barracks at Vung Tau . . . ."  In the June 2014 Travel Board he specifically testified that he did not serve in-country in Vietnam, or step ashore in the RVN.

There is no official record that the USS Reaper anchored or moored in any port in RVN other than anchoring briefly in Qui Nhon Harbor three times for seven hours or less; nor is there any record that any personnel went ashore.  The Veteran also claimed that he was exposed to Agent Orange through his service in the inland waterways of Vietnam.  The Veteran alleged that his ship went up the Saigon River to support the river patrol boats.  The records and the deck logs, however, do not show that the USS Reaper traveled on the inland waterways of Vietnam or was involved in any operations in the rivers of the RVN.  

The Board acknowledges that the USS Reaper was in the official waters of Vietnam while the Veteran was serving onboard.  Despite the Veteran's assertions that this vessel served close enough to the shore such that he went on land there, such service was not verified and the USS Reaper is not among the vessels recognized as having such service.  The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans, i.e., those veterans who served in deep water naval vessels off the coast of Vietnam during the Vietnam War. 

Based on these findings, the Veteran did not have "service in the Republic of Vietnam" in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Although the Veteran is competent to state that he stepped foot on the soil of Vietnam, his statements are outweighed by the objective evidence in this case, as noted above. 

Because the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to Agent Orange or other herbicides.  Accordingly, service connection for diabetes mellitus must be denied on that basis. 38 C.F.R. § 3.309(e) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009).  

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  It has been specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran has provided no evidence to suggest exposure to herbicides in service. 

The service treatment records do not reflect complaints, findings, treatment, or diagnosis of diabetes mellitus, nor was diabetes present in the initial post-service year.  The Veteran has not asserted otherwise. 

VA records and private treatment records from March 2004 note the Veteran was a new patient and had a history of diabetes; however, diabetes was not shown to have had its onset during service or was otherwise related to service.  

In this regard, the Board notes that Veteran testified in June 2014 that by his recollection he was first diagnosed with diabetes approximately 22 to 24 years ago, or approximately 2 to 4 years after his retirement from active service.  The Veteran does not allege that he had symptoms of diabetes in service or since his separation from active service until diagnosed.  

Based on the entire evidence of record, there is no indication that, at any time during the Veteran's period of active service, or for several years thereafter, he suffered from diabetes mellitus.  The Board is unable to reasonably associate the Veteran's diabetes mellitus with any incident or incidents of his period of active naval service or within the one-year presumptive window.  Accordingly service connection for type 2 diabetes mellitus on a direct and a presumptive basis must be denied.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


